UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-6651


CURTIS LEON TAYLOR, SR.,

                Petitioner – Appellant,

          v.

GEORGE M. HINKLE,

                Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:08-cv-00306-MHL; 3:11-cv-00286-JRS)


Submitted:   June 3, 2011                   Decided:   June 15, 2011


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Curtis Leon Taylor, Sr., Appellant Pro Se.   Susan Foster Barr,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
Susan Bland Curwood, Assistant Attorney General, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Curtis Leon Taylor, Sr. seeks to appeal the magistrate

judge’s order granting his request to treat his amended motion

to compel as a 42 U.S.C. § 1983 (2006) complaint. *                      This court

may   exercise      jurisdiction    only    over    final      orders,     28   U.S.C.

§ 1291 (2006), and certain interlocutory and collateral orders,

28    U.S.C.    § 1292   (2006);    Fed.    R.     Civ.   P.    54(b);     Cohen    v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                         The

order Taylor seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                      Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal

for   lack     of   jurisdiction.      We    dispense       with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                           DISMISSED




       *
       The parties consented to the exercise of jurisdiction by
the magistrate judge pursuant to 28 U.S.C. § 636(c) (2006).



                                       2